Order of the Supreme Court, Nassau County, dated June 29, 1966, affirmed, with one bill of $10 costs and disbursements to respondents. In our opinion, the County of Nassau may not acquire land by condemnation within a village except with the approval of the Village Board of Trustees (County Government Law of Nassau County, § 2103 [L. 1936, ch. 879, as amd.]; cf. People v. Fisher, 189 App. Div. 148, affd. 233 N. Y. 663; Matter of Citizens’ Water Works Co. v. Parry, 128 N. Y. 669; Society of N. Y. Hosp. v. Johnson, 5 N Y 2d 102). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.